Brooke, J.
(dissenting). I agree with my Brother Bird in holding that the act in question does not offend section 21, article 5, of the Constitution, which provides that “no law shall embrace more than one object, which shall be expressed in its title.” The obvious purpose of the legislature in enacting the legislation in question was the regulation of the operation of motor vehicles upon the highways of the State, and considering broadly such purpose, there can be no doubt that the imposition of a specific tax upon such motor vehicles is merely incidental and does not constitute a second “object.” The title as amended meets the objection pointed out in Vernor v. Secretary of State, 179 Mich. 157 (146 N. W. 338, Am. & Eng. Ann. Cas. 1915D, 128).
I think that the determination of my Brother Bird that the tax should be regarded as one upon the privilege of operating an automobile instead of a tax upon property is wrong, though perhaps unimportant. Under the Constitution of 1909 (section 4, art. 10) the legislature may by law “impose specific taxes, which shall be uniform upon the classes upon which they operate.” This power was recognized and affirmed in Union Trust Co. v. Common Council, 170 Mich. 692 *298(137 N. W. 122), where a specific tax upon mortgages and land contracts was imposed in lieu of all other taxes. From the early case of People v. Auditor General, 7 Mich. 84, it has been the law in this State that “the legislature has the power of prescribing the subjects of taxation and of exemption.” It is clear that the act in' question does not seek to exempt automobile property from taxation, but simply changes the method of raising taxes thereon from an ad valorem, basis to a specific basis.
I am further in accord with the conclusion of my Brother Bird when he holds that the classifications contained in the measure are not so arbitrary and discriminatory as to render it invalid.
There remains for consideration, however, the questions arising under section 34 of the act. That section is as follows:
“All fees paid to the secretary of State as provided in this act shall be turned over to the State treasurer and applied to the State highway fund, the remainder to be applied to the building and improvement of the highways of the State under such division of said fund and for such purposes as the highway laws of the State shall provide, to b.e paid out by the State highway commissioner in accordance. with the statutory provisions therefor: Provided, that fifty per cent of the amount collected from the registered motor vehicles in each county shall be returned to the treasurer of each county, to be used to maintain the highways by the local authorities: Provided, further, that in counties not operating under the county road system, the board of supervisors shall apportion such tax received to the several townships and cities according to the assessed valuation thereof, to be' used by such townships, and cities for the ^construction and maintenance of the highways. The secretary of State shall certify to the auditor general on January first of each year, or as soon thereafter as possible, the amounts received from, the several counties for motor vehicle taxes under the provisions of this act for the preceding calen*299dar year; the auditor general shall thereupon draw his warrant on the State treasurer for such amounts as are due the several counties under the provisions of this section. Any moneys remaining in either fund at the close of any year shall be carried over by the auditor genéral and added to the funds which become, available for the following year.”
Referring to “the statutory provisions” mentioned in said section, we find that section 18, chapter 4, of the general highway law, Act No. 75, Pub. Acts 1915 (1 Comp. Laws 1915, § 4364), provides as follows:
“All State rewarded roads composing a part of this system shall be taken over as county roads by the board of county road commissioners, and any road heretofore laid out, or any part thereof, shall become a county road if the board of county road commissioners shall at any time so determine, and in passing through or on the line between townships and incorporated villages or cities any streets or parts of streets of such village or city may be adopted as a county road, with the consent of the proper authorities of such city or cities, village or villages: Provided, however, that where any street or part of a street is taken over in passing through or on the line between a township and an incorporated village or city, no county road funds shall be expended for the improvement of any such street or part of a street of such village' or city to a greater width than sixteen feet, nor with material more expensive than concrete or brick.”
The Constitution (section 26 of article 8) provides:
“The legislature may by general law provide for the laying out, construction, improvement and maintenance of highways, bridges and culverts by counties, districts and townships; and may authorize counties or districts to take charge and control of any highways within their limits for such purposes. ■ The legislature may also by general law prescribe the powers and duties of boards of supervisors in relation to highways, bridges and culverts; may provide for county and district road commissioners to be appointed or elected, with such powers and duties as may be pre*300scribed by law; and may change and abolish the powers and duties of township commissioners and overseers of highways. The legislature may provide by law for submitting the question of adopting a county or district road system to the electors of the counties or proposed districts, and such road system shall not go into operation in any county or district until approved by a majority of the electors thereof voting on such question. The tax raised for road purposes shall not exceed in any one year three dollars upon each one thousand dollars of assessed valuation for the preceding year.”
So far as it has any bearing upon the question hereafter discussed this section is the same as section 49— as added in 1893 (see 1 Comp. Laws 1897, p. 88) — of article 4 of the Constitution of 1850.
Passing the contention of the appellants that this section cannot be sustained because in counties operating under the county road system money is raised by taxation in one municipality to be expended in another, I am of opinion that the section cannot be sustained for another and a broader reason.
Through the distribution to the various counties of the State of one-half of the tax raised in each county, the money so turned over to be used in each county for highway purposes, the State has undertaken to, and does, invade the domain of local self-government. This principle is basic in character and has become thoroughly imbedded in the jurisprudence of the State. See People v. Hurlbut, 24 Mich. 44 (9 Am. Rep. 103). In the case of Hubbard v. Township Board, 25 Mich. 153, the court had under consideration the validity of an act providing for the improvement of Fort street from the city of Detroit to the Dearborn road. The work was ordered to be made by law of the State and the moneys raised and expended by State agents, the expense being charged in part upon the township and in part upon a smaller district, but leaving those lo*301calities with no option of receiving or rejecting the burden. The court said:
“The result is that a purely local work, public in its character, is taken charge of and conducted at local expense, and paid for by local bonds and taxes, without giving any of the local authorities any function to perform, except that of yielding implicit obedience to the orders and requisitions of a commission, in whose appointment and government the town and its people have had no part whatever. This is a very clear usurpation, and, so far as it goes, an absolute destruction of the local privileges.”
In the case of Board of Park Commissioners v. Common Council, 28 Mich. 228 (15 Am. Rep. 202), Mr. Justice Cooley said:
“The constitutional principle that no person shall be deprived of property without due process of law applies to artificial persons as well as natural, and t» municipal corporations in their private capacity, as. well as to corporations for manufacturing and commercial purposes. And when a local convenience or need is to be supplied in which the people of the State at large, or any portion thereof outside the city limits, are not concerned, the State can no more by a process of taxation take from the individual citizens the money to purchase it, than they could, if it had been procured, appropriate it to State use. To this extent the corporate right appears to us to bé a clear and undoubted exception to the general power of control which is vested in the State.
“Whoever insists upon the right of the State to-interfere and control by compulsory legislation the action of the local constituency in matters exclusively of local concern should be prepared to defend a like interference in the action of private corporations and of natural persons. It is as easy to justify on principle a law which permits the rest of the community to dictate to an individual what he shall eat, and what he shall drink, and what he shall wear, as to show any constitutional basis for one under which the people of others parts of the State, through their representatives, dictate to the city of Detroit what fountains shall *302be erected at its expense for the use of its citizens, or at what cost it shall purchase, and how it shall improve and embellish a park or boulevard for the recreation and enjoyment of its citizens. The one law would rest upon the same fallacy as the other, and the reasons, for opposing and contesting it would be the same in each case. * * * In making contracts and creating debts for the city, the commissioners are in effect exercising a power of taxation, which is one. of the highest attributes of sovereignty, and the distance between their former power to advise, and the power now claimed to compel, can only be adequately measured when it is perceived that the one belongs to the lowest grade of powers, while the power to tax is the highest that can exist in local municipal government. No precedent entitled to respect can justify such a change of powers; for, from the very dawn of our liberties the principle most unquestionable of all has ■been this: That the people shall vote the taxes they are to pay, or be permitted to choose representatives for the purpose.”
See, also, Attorney General v. Pingree, 120 Mich. 550 (79 N. W. 814, 46 L. R. A. 407), and Davidson v. Hine, 151 Mich. 294 (115 N. W. 246, 15 L. R. A. [N. S.] 575, 123. Am. St. Rep. 267, 14 Am. & Eng. Ann. Cas. 352).
I am of opinion that under the foregoing authorities it is entirely beyond the power of the legislature to provide by law for the raising of money by taxation in a county, and then turn that money, or a part of it, back into the treasury of the county to be expended by the local authorities for a purely local purpose. That the State might impose the tax in question, and when collected cover the same into the State treasury to be used for general purposes or for a specific purpose, such as for the improvement of the general highways of the State, is not questioned.
Should the illegal provisions of section 34, with reference to the application of the fund, be held sufficient to invalidate the entire act? It is, I think, beyond *303question that, shorn of the provision for the return of 50 per cent, of the taxes raised in the several counties of the State to those counties, the act could not have secured sufficient support to assure its passage.
I am therefore of opinion that the entire act should be held invalid, and the decision of the court below reversed.